DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/EP2017/083421 filed 19 December 2017. Acknowledgement is made of the Applicant’s claim of foreign priority to application FR1662844 filed 20 December 2016. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant has elected Group I (claims 26-48). Claims 49-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 July 2022. 
The Applicant has elected as required species sodium carbonate (carbonate and/or carbonate generating system) and sodium pyrophosphate (polyphosphorus derivative).
Applicant's election with traverse of Group I in the reply filed on 15 July 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of Groups I-III would at least partially overlap.  This is not found persuasive because of the reasons previously set forth in the requirement for restriction. In short, Groups I-III share a common technical feature which is not a special technical feature in view of Wahler (WO 2014/207097). Thus, unity is lacking between Groups I-III and restriction is proper. The same response applies to the Applicant’s argument against the election of species requirement.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 26-51 are pending.
Claims 49-51 are withdrawn.
Claims 26-48 are rejected.

Claim Objections
Claim 37 is objected to because of the following informalities: Claim 37 contains excessive commas in lines 4-5. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 36 recites, “…and also the solvates thereof such as hydrates…” The term “such as hydrates” is indefinite because the intended scope of the claim is unclear (See MPEP 2173.05 (d)). Similarly, claim 37 recites, “…tripolyphosphates in the form of salts, preferably of alkali metal salts…” wherein the limitation “preferably of alkali metal salts” is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wahler (WO 2014/207097) in view of Au et al. (US 2004/0098816).
The Applicant claims, in claim 26, a composition for lightening keratin materials comprising hydrogen peroxide, at least one carbonate and/or carbonate-generating system, and at least one polyphosphorus derivative wherein the pH is less than or equal to 9.7 and the composition is free of persalts. Claim 27 narrows the range of hydrogen peroxide. In claim 28, the composition is free of generators of peroxygenated salts. Claims 29-32 narrow the carbonate and claims 33-42 limit the polyphosphorus derivative. In claim 43 the composition further comprises a surfactant. In claims 44-45 the composition further comprises a fatty substance. Claim 46 requires the composition to comprise a liquid organic solvent with a specific Hansen solubility parameter. In claim 47, the pH ranges from 7-9.7. Claim 48 requires the composition to comprise at least one basifying agent.
Wahler teaches a cosmetic composition for lightening or dying keratin fiber (such as hair) comprising one or more alkaline agents, one or more mineral alkaline agents, one or more organic or mineral acids, one or more fatty substances, and one or more oxidizing agents (abstract). In one example, Wahler discloses a composition that is mixed at time of use (A1 + B1) wherein the composition comprises hydrogen peroxide (12%), tetrasodium pyrophosphate decahydrate (aka sodium pyrophosphate or tetrasodium diphosphate), monoethanolamine, and sodium bicarbonate (10%) wherein the pH is 8.3 (pg 45-46). The composition does not comprise any persalts or generators of peroxygenated salts. The pH can be varied to any value greater than or equal to 7 (pg 27, lns 5-11). The composition of Wahler can further comprise an organic base or mineral base such as sodium carbonate, which is taught as an alternative for sodium bicarbonate (0.1-20%) (pgs 5-9). Additionally, Wahler can comprise a fatty substance (greater than or equal to 10%) such as C6-C16 hydrocarbons (pgs 10-12) and a surfactant selected from anionic and nonionic (pg 28, lns 1-5). In general, hydrogen peroxide can be used in the range of from 0.1-50% by weight (pg 21, lns 1-20). Regarding the solvent, organic solvents such as propylene glycol monomethyl ether can be used (1-40% by weight) (pg 33, lns 1-14).
Wahler does not teach wherein the polyphosphorus derivative is present in at least 0.5% by weight or in the ranges of from 0.5-20%, 1-10%, or 2.5-10%.
Au teaches a method and kit for dying hair (abstract) that includes from 1-5% by weight of a chelant [0038]. Damage control (of hair) can be achieved through addition of a relatively high level of chelant in combination with a water soluble ammonium carbonate or carbamate salt wherein the chelant can be incorporated into the peroxide portion of the kit [0046]. The chelant can be tetrasodium diphosphate and be present up to 10% [0059, 0063].
It would have been prima facie obvious to prepare composition A1/B1 as disclosed in Wahler and to modify the composition to further include an anionic surfactant, fatty substance such as C6-C16 hydrocarbons (greater than or equal to 10%), and an organic solvent such as propylene glycol monomethyl ether (1-40% by weight). The specific combination of agents claimed is disclosed within the broad generic ranges taught by Wahler but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Wahler does not anticipate this specific combination of cosmetic agents, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients including solvents, fatty substances, and surfactants from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Moreover, it would have been obvious to replace the sodium bicarbonate of the A1/B1 example with sodium carbonate which is taught as a suitable replacement of mineral base. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
Regarding the amount of polyphosphorus derivative, Wahler teaches using sodium pyrophosphate in 0.04% but is silent as to the reason said agent is included in the lightening and dye composition. Au is referenced for its teaching that sodium pyrophosphate is a chelant that can be used in conjunction with a water soluble ammonium carbonate or carbamate salt in amounts up to 10% in order to achieve damage control of the hair being treated. Thus it would have been obvious to increase the amount of sodium pyrophosphate in Wahler up to 10% by weight (and also incorporate a water soluble ammonium carbonate or carbamate salt). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). 
The resulting composition renders obvious instant claims 26-48.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-33 and 35-47 of copending Application No. 16/468,351 in view of Wahler (WO 2014/207097). The copending ‘351 claims are towards a composition comprising a mixture of hydrogen peroxide, at least one bicarbonate, and at least one polyphosphorus derivative wherein the pH is from 7-11. Wahler teaches that sodium carbonate is a suitable alternative to sodium carbonate in a hair coloring system. It would have been prima facie obvious to prepare the ‘351 composition and further include sodium carbonate in the composition.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition as recited in ‘351 claims 28-33 and 35-47 in view Wahler read on the instant claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613